DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “linear actuator motor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “74”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stroh (US 7,967,548) in view of Renfroe (US 3,336,068).
	Stroh discloses;
Claim 1. A material handling system comprising: (a) an upper jaw (comprised of 30 and 32); (b) a lower jaw (comprised of 46 and 48) coupled to the upper jaw, wherein the upper jaw and the lower jaw define an interior (space between upper and lower jaw) having a forward-facing opening (illustrated in Fig. 1); 
(c) wherein the lower jaw comprises: (i) a top face (upper surface of 50); (ii) a bottom face (bottom of 46 and 48);  (d) a tooth (34) coupled to the upper jaw at a journal point (36), the tooth comprising: (i) a material handling contact face (42); (ii) a non-contact face (38); and (iii) a tooth tip (40); (e) a linear actuator (26) coupled to the tooth in a configuration where the tooth tip is located rearward of the journal point, and (f) a linear actuator motor (74) coupled to the linear actuator (Col. 3-4 and Fig. 1-2).  
Claim 2. The material handling system of claim 1, wherein the upper jaw comprises a first plate (30) and a second plate (32) and wherein the tooth is provided between the first plate and the second plate (Col. 1 and Fig. 1).  
Claim 3. The material handling system of claim 2, wherein the lower jaw comprises a portion of the first plate and a portion of the second plate and wherein the linear actuator is located between the first plate and the second plate (Col. 3 and Fig. 1).  
Claim 4. The material handling system of claim 1, further comprising a boom (60) coupled to the upper jaw (Col. 4 and Fig. 3).  
Claim 5. The material handling system of claim 4, further comprising a vehicle (66) coupled to the boom (Col. 4 and Fig. 3).  
Claim 6. The material handling system of claim 1, wherein the upper jaw comprises a lower face (bottom surfaces of 30 and 32 that face upper surfaces of 46 and 48) and wherein the lower face of the upper jaw is substantially parallel to the top face of the lower jaw (Fig. 1).  
Claim 7. The material handling system of claim 1, further comprising a vehicle attachment bracket (12) coupled to the upper jaw and to the lower jaw, and wherein the top face of the lower jaw slopes downward and away from the vehicle attachment bracket (Col. 4 and Fig. 1).  
Claim 8. The material handling system of claim 7, wherein the bottom face of the lower jaw is substantially perpendicular to the vehicle attachment bracket (Fig. 1).  
Claim 12. A material handling system comprising: (a) a boom (60); (b) an upper jaw (comprised of 30 and 32) coupled to the boom; (c) a first linear actuator (64) coupled to the boom and the upper jaw; (d) a lower jaw (comprised of 46 and 48) coupled to the upper jaw, wherein the upper jaw and the lower jaw define an opening (illustrated in Fig. 1); (e) a tooth (34) coupled to the upper jaw at a journal point (36), the tooth comprising: (i) a material handling contact face (42); (ii) a non-contact face (38); and (iii) a tooth tip (40); (f) a second linear actuator (26) coupled to the tooth in a configuration where the tooth tip is located closer to the boom than the journal point, and (g) a linear actuator motor (74) coupled to the second linear actuator (Col. 3-4 and Fig. 1-3).  
Claim 13. The material handling system of claim 12, wherein the upper jaw comprises a lower face (bottom surfaces of 30 and 32 that face upper surfaces of 46 and 48), wherein the lower jaw comprises a top face (upper surface of 50), and wherein the lower face of the upper jaw is substantially parallel to the top face of the lower jaw (Col. 3 and Fig. 1).  
Claim 14. The material handling system of claim 13, further comprising a vehicle attachment bracket (12) coupled to the upper jaw and to the lower jaw, and wherein the top face of the lower jaw slopes downward and away from the vehicle attachment bracket (Col. 4 and Fig. 1).  
Claim 15. The material handling system of claim 14, wherein the lower jaw further comprises a bottom face (bottom of 46 and 48), wherein the bottom face of the lower jaw is substantially perpendicular to the vehicle attachment bracket (Fig. 1).  
Claim 17. A method for removing material from a core of a transformer comprising: 
(a) providing a transformer having material contained at least partially therein (Col. 1, Ln. 10-17); 
(b) providing a material handling system comprising: (i) an upper jaw (comprised of 46 and 48); (ii) a lower jaw (comprised of 30 and 32) coupled to the upper jaw, wherein the upper jaw and the lower jaw define an interior (space between upper and lower jaw) having a forward-facing opening (illustrated in Fig. 1); (iii) a tooth (34) coupled to the upper jaw at a journal point (36), the tooth comprising: a. a material handling contact face (42); b. a non-contact face (38); and c. a tooth tip (40); (iv) a linear actuator (26) coupled to the tooth; (c) providing at least a portion of the material within the opening (Fig. 3); and (d) actuating the linear actuator to move the tooth until the material is retained between the material handling contact face of the tooth and the lower jaw at a point rearward of the journal point (Claim 13).  
Claim 18. The method for removing material from a core of a transformer of claim 17, wherein the material is a lamination in excess of one hundred kilograms (Col. 4, Ln. 29-34).  
Claim 19. The method for removing material from a core of a transformer of claim 17, further comprising a vehicle attachment bracket (12) coupled to the upper jaw and to the lower jaw, wherein the lower jaw further comprises a top face (upper surface of 50) and a bottom face (bottom of 46 and 48), and wherein the top face of the lower jaw slopes downward and away from the vehicle attachment bracket (Fig. 5) (Col. 3-4 and Fig. 1 and 5).  
Claim 20. The method for removing material from a core of a transformer of claim 17, wherein the upper jaw comprises a lower face (bottom surfaces of 30 and 32 that face upper surfaces of 46 and 48), wherein the lower jaw comprises a top face (upper surface of 50), and wherein the lower face of the upper jaw is substantially parallel to the top face of the lower jaw (Col. 3 and Fig. 1).  
	Stroh does not recite;
Claims 1, 12, and 17. The top face and the bottom face of the lower jaw taper toward one another to form a jaw tip.
However, Renfroe discloses a material handling system comprising an upper and lower jaw which define an interior (space between upper and lower jaw) having a forward-facing opening (Fig. 2), the lower jaw having a top face and a bottom face (Fig. 2), and further teaches the top face and the bottom face taper toward one another to form a jaw tip (Fig. 2).
	Therefore, in view of Renfroe’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stroh’s lower jaw such that the top face and the bottom face taper toward one another to form a jaw tip to facilitate lower jaw insertion into narrow spaces.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stroh and Renfroe, and further in view of Cotesworth et al. (US 2,915,332).
Stroh does not recite;
Claims 9 and 16. A check valve coupled to the linear actuator.  
	However, Cotesworth discloses a material handling apparatus (Fig. 1) having gripping jaws (25 and 26) and a linear actuator (84), and further teaches a check valve (98) coupled to the linear actuator to insure gripping is not lost during a power failure (Col. 5-6 and Fig. 1-3 and 8).
	Therefore, in view of Cotesworth’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stroh’s linear actuator to include a check valve to insure gripping is not lost during a power failure.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stroh in view of Renfroe.
Stroh, as modified by Renfroe, does not recite;
Claim 10. The material handling system of claim 1, wherein the jaw tip is less than six centimeters tall.  
Claim 11. The material handling system of claim 1, wherein the top face and the bottom face taper define an angle between five and forty degrees.  
	However, Renfroe’s lower jaw is shown to taper to a dimension less than the body of the jaw, and further show the top face and the bottom face taper define is at a shallow angle (Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Renfroe’s jaw tip to be less than six centimeters tall and to make the top face and the bottom face taper define an angle between five and forty degrees to meet design criteria, given that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 11-13 of U.S. Patent No. 7,967,548 in view of Renfroe. 
All limitations of Claims 1-5, 12, and 17 are anticipated by the cited claims accept;
Claims 1, 12, and 17. The top face and the bottom face of the lower jaw taper toward one another to form a jaw tip.
However, Renfroe discloses a material handling system comprising an upper and lower jaw which define an interior (space between upper and lower jaw) having a forward-facing opening (Fig. 2), the lower jaw having a top face and a bottom face (Fig. 2), and further teaches the top face and the bottom face taper toward one another to form a jaw tip (Fig. 2).
Therefore, in view of Renfroe’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of U.S. Patent No. 7,967,548 such that the top face and the bottom face taper toward one another to form a jaw tip to facilitate lower jaw insertion into narrow spaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652